17. Voluntary modulation of direct payments under the CAP (vote)
- Before the vote
The Committee on Agriculture and Rural Development proposes that Parliament reject the proposal for a regulation.
(Parliament rejected the proposal for a regulation)
The proposal having been rejected, I give the floor to the Commissioner.
Member of the Commission. Mr President, while the Commission regrets the outcome of the vote, it has taken good note of the position expressed by the majority of Members.
In accordance with the framework agreement between Parliament and the Commission, the issue will be raised in the college of Commissioners so that the Commission's position can be considered carefully in the light of these circumstances. The Commission will inform Parliament, in due course and in an appropriate manner, of the outcome of those deliberations.
Very well, Commissioner. The report shall therefore be forwarded on to the committee concerned, in anticipation of proposals by the Commission.